 Case 5:19-cv-00949-GJS Document 22 Filed 04/20/20 Page 1 of 1 Page ID #:979


1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    ROMESHA G.,                             Case No. 5:19-cv-0949-GJS
13                Plaintiff
                                               JUDGMENT
14           v.
15    ANDREW M. SAUL, Commissioner
      of Social Security,
16
                  Defendant.
17
18
        Pursuant to the Court’s Memorandum Opinion and Order,
19
        IT IS ADJUDGED that the decision of the Commissioner of the Social Security
20
     Administration is AFFIRMED and this action is DISMISSED WITH PREJUDICE.
21
22
     DATED: April 20, 2020
23
                                         __________________________________
24                                       GAIL J. STANDISH
25                                       UNITED STATES MAGISTRATE JUDGE

26
27
28
